Exhibit 99.1 Brookfield Residential Properties Inc. Investors, analysts and other interested parties can access Brookfield Residential’s 2011 Second Quarter Results as well as the Shareholders’ Letter, and Supplemental Information on Brookfield Residential’s website under the Investors /Financial Reports section at www.brookfieldrp.com. The 2011 Second Quarter Results conference call can be accessed via webcast on August 4, 2011 at 11 a.m. Eastern Time at www.brookfieldrp.com or via teleconference at 1-800-319-4610 toll free in North America. For overseas calls please dial 1-604-638-5340, at approximately 10:50 a.m. Eastern Time. The teleconference taped rebroadcast can be accessed until September 4, 2011 at 1-800-319-6413 or 604-638-9010 (Password 1231#). BROOKFIELD RESIDENTIAL REPORTS 2 Calgary, Alberta, August 3, 2011 – (BRP: NYSE/TSX) Brookfield Residential Properties Inc. (“Brookfield Residential”) today announced financial results for the quarter ended June 30, 2011: (US$ millions, except per unit activity) Three Months Ended June 30 Six Months Ended June 30 Operating Data Lot closings (units) Average land selling price (per lot equivalent) $ Home closings (units) Average home selling price (per unit) $ Net new home orders (units) Backlog of homes (units at end of period) For the six months ended June 30, 2011, the financial results reflected continued strength in the Canadian markets while challenges remained in the U.S. markets. Land revenues for the six months ended June 30, 2011 increased 56% due to an increase in average lot selling prices and the non-recurring land margins from the change in business practice for lot sales in Alberta. Home closings and housing revenue for the six months ended June 30, 2011 declined by approximately 34% in comparison to the same period last year. The decline in home closings is largely a result of the reduced backlog entering 2011 and the slow U.S. spring selling season. Results of Operations Three Months Ended June 30 Six Months Ended June 30 (US$ millions, except per share amounts) Total revenue $ Land revenue 98 Housing revenue 89 Gross margin - $ 55 80 Gross margin - % 23
